Opinion
Per Curiam,
Herein, the Commonwealth appeals from an order below granting a new trial to James Jones, who had been convicted by a jury of murder in the first degree and other related crimes.
After a careful consideration of the entire record and the reasons assigned by the court for granting a new trial, it is clear to us that the court’s ruling was based on an admixture of law and fact. Under the circumstances, the Commonwealth is without any right *10of appeal. Commonwealth v. Melton, 402 Pa. 628, 168 A. 2d 328 (1961), and Commonwealth v. Zeger, 193 Pa. Superior Ct. 498, 165 A. 2d 683 (1960).
Appeal dismissed.